Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 01/21/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1-2, 5-11, 14-20 are pending in the application. Claims 3-4, 12-13 are cancelled.

Allowable Subject Matter
4.	Claims 1-2, 5-11, 14-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein each of the phase current measurement circuits further includes an active rectifier and a low pass filter in series with the operational amplifier” in combination with other limitations of the claim. 
7.	Claims 2, 5-9 are also allowed as they further limit claim 1.
8.	Regarding claim 10, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein each of the phase current measurement circuits further includes an active rectifier and a low pass filter in series with the operational amplifier” in combination with other limitations of the claim. 
9.	Claims 11, 14-19 are also allowed as they further limit claim 10.
10.	Regarding claim 20, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein each of the phase current measurement circuits further includes an active rectifier and a low pass filter in series with the operational amplifier” in combination with other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868